Citation Nr: 9912984	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-20 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 10, 
1992, for a grant of service connection for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from November 1952 to 
January 1953, February 1953 to December 1954 and May 1955 to 
July 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision that awarded 
service connection and compensable benefits for generalized 
anxiety disorder, effective November 10, 1992.  The RO 
confirmed this effective date in a January 1997 decision. 


FINDINGS OF FACT

1.  In September 1991 the RO denied the veteran's application 
to reopen a claim of service connection for a psychiatric 
disability.  This decision was not timely appealed.

3.  On October 15, 1991, the RO received the veteran's 
application to reopen his claim of service connection for a 
psychiatric disability.

4.  A December 1995 Board decision held that the claim had 
been reopened on the basis of new and material evidence, and 
the Board, on de novo review in August 1996, granted service 
connection for generalized anxiety disorder.

5.  The RO subsequently awarded service connection and 
compensable benefits for generalized anxiety disorder, 
effective November 10, 1992, with payment pursuant to the 
award being effective on December 1, 1992.



CONCLUSION OF LAW

The criteria for an earlier effective date of October 15, 
1991, for an award of service connection and compensation for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect a diagnosis in 
July 1953 of passive-aggressive reaction in an individual of 
limited intellectual endowment.

VA treatment records in 1979 reflect various psychiatric 
diagnoses including anxiety. 

In May 1982 the veteran filed a claim of service connection 
for a nervous condition which he said began in service.  This 
claim was denied by the RO in July 1982.

In October 1983 the veteran filed an application to reopen a 
claim of service connection for a nervous disorder.  In 
December 1983 the RO denied the veteran's application on the 
basis that no new and material evidence had been submitted.

In May 1985 the veteran again filed an application to reopen 
a claim of service connection for a nervous disability, to 
include anxiety.  The RO denied this application in May 1985.  
The veteran appealed.

In December 1985 the veteran filed a claim of service 
connection for post-traumatic stress disorder (PTSD).  This 
claim was denied by the RO in June 1986.

The case went before the Board in August 1987 regarding the 
issue of service connection for an acquired psychiatric 
disorder, to include PTSD.  The Board remanded the matter to 
the RO for further development.

The case was returned to the Board in July 1990 following 
completion of the development sought by the Board in August 
1987.  In a July 1990 decision, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, on the grounds that 
there was no new factual basis in which to grant the claim.

In May 1991 the veteran filed an application to reopen his 
claim of service connection for a psychiatric disability.  
More specifically, he requested that "VA secure [his] VA 
file folder for the purpose of a complete and through review 
of all [his] submissions in support of [his] claim for the 
service connection of [his] nervous disorder."

In September 1991 the RO denied the veteran's application.

On October 15, 1991, the veteran submitted a statement 
requesting that VA "complete a through review [of the 
service medical records and VA file folder] for the purpose 
of reconsidering [his] claim for service connection of [his] 
nervous disorder."

On November 12, 1991, the RO sent the veteran a letter 
requesting that he submit new and material evidence showing 
service incurrence or aggravation of a claimed nervous 
condition.  The RO went on to say that it was preferable that 
such evidence be submitted within 30 days of the date of the 
letter, but that such evidence must be received within one 
year of the date of the letter; otherwise, any benefits due 
may not be paid prior to the date of receipt of the evidence.

In November 1992, the veteran submitted a statement and 
evidence to the RO in support of his claim of service 
connection for a psychiatric disability.  The veteran 
specifically noted in this letter that the enclosed evidence 
was "in reference to VA letter dated 11-12-91."

In a December 1992 rating decision, the RO denied the 
veteran's application to reopen claim of service connection 
for a psychiatric disability on the basis that no new and 
material evidence had been submitted.  The veteran appealed 
this decision and in December 1995 the matter went before the 
Board.  In its December 1995 decision, the Board reopened the 
veteran's claim of service connection for a psychiatric 
disability and remanded the matter to the RO for 
consideration of the service connection issue as well as for 
additional development.

After continuing the denial of service connection for a 
psychiatric disability in March, April and May 1996, the RO 
returned the case to the Board in August 1996.  The Board 
granted service connection for generalized anxiety disorder 
in August 1996.

Pursuant to the Board's August 1996 decision, the RO in 
September 1996 assigned the veteran a 70 percent disability 
rating for his generalized anxiety disorder, effective on 
November 10, 1992.

In October 1996 the veteran requested that he be given the 
earliest possible effective date for the grant of service 
connection for generalized anxiety disorder.  In this regard, 
he said that he should be given an effective date of July 
1982 or earlier since the last final decision on record is 
dated in July 1982.

The RO confirmed the effective date of November 10, 1992, for 
the grant of service connection for generalized anxiety 
disorder in January 1997.  

In a March 1997 statement, the veteran said that he should 
have been given an earlier effective date since a clear 
diagnosis of anxiety disorder had been made as early as 1979.  
He also said that since the Board in 1995 had referred to a 
RO rating decision in July 1982 as final, he should be given 
a retroactive date back to August 1982.

In written argument in July 1998, the veteran's 
representative asserted that the veteran reopened his claim 
of service connection for a psychiatric disability in 1991 
and that the claim had remained in an open and pending status 
until the Board's decision in 1996.  He went on to assert 
that the veteran was thus entitled to an effective date 
earlier than November 10, 1992. 

II.  Legal Analysis

The veteran's claim for an earlier effective date for his 
service-connected generalized anxiety disorder is well 
grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(A).  The facts relevant to the issue have 
been properly developed, and the statutory obligation of the 
VA to assist the veteran in the development of his claim is 
satisfied.  Id.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (1997) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  However, where there has been a 
decision of the RO denying a claim of service connection 
which the veteran has been properly notified of, and the 
veteran has not appealed within one year of notice of the 
denial, that denial becomes final and any effective date set 
for disability compensation based on a later grant of the 
veteran will be the date of receipt of the "reopened" 
claim.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 (1998).

Monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1998).

An appeal consists of a timely notice of disagreement in 
writing and after a statement of the case has been furnished, 
a timely substantive appeal.  38 C.F.R. § 20.200 (1998).

In reiterating the facts pertinent to this case, it should be 
pointed out that the Board denied the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, in July 1990.  

Subsequently, in May 1991, the veteran requested that "VA 
secure [his] VA file folder for the purpose of a complete and 
thorough review...of [his] claim of service connection for 
[his] nervous disorder."  

In a September 1991 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disability on the basis that no new and 
material evidence has been submitted.  The veteran was 
advised of this decision in September 1991 and was given his 
appeal rights at that time.

In October 1991 the veteran submitted a statement to the RO 
again requesting that "VA secure [his] VA file folder and, 
together with [his] Military Medical Records, complete a 
thorough review for the purpose of reconsidering his claim 
for service connection of [his] nervous disorder."

In response to the veteran's October 1991 letter, the RO 
advised him in a November 1991 letter that he had to submit 
new and material evidence showing service incurrence or 
aggravation of his claimed nervous condition and that he 
should do so preferably within 30 days, but no later than one 
year.  The RO advised him that if the veteran did not submit 
the evidence within one year and entitlement was subsequently 
established, he may not get paid prior to the date of receipt 
of the evidence.

Within one year of the RO's November 1991 letter, in November 
1992, the veteran submitted a statement along with additional 
evidence in support of his service connection claim.  The RO 
construed this November 1992 statement as the date of the 
veteran's reopened claim, and a claim of service connection 
for generalized anxiety disorder was subsequently granted.  

Although the RO construed the veteran's November 1992 
statement as the date that the veteran filed to reopen his 
claim, the more appropriate date is the date of the veteran's 
earlier statement in October 1991.  In this statement, the 
veteran requested that the RO review his claims file and 
"reconsider" his claim of service connection for a nervous 
disorder.  This clearly represents a request to reopen his 
previously denied claim of service connection for a 
psychiatric disability and, in fact, is what initiated the 
review process.  Following receipt of this October 1991 
request, the RO advised the veteran in November 1991 to 
submit, within one year, new and material evidence in support 
of his claim of service connection for a psychiatric 
disability.  The veteran did so by submitting a statement and 
additional evidence to the RO in November 1992.  In fact, the 
veteran specifically stated in November 1992 statement that 
he was submitting the statement and additional evidence in 
reference to the RO's November 1991 request for such 
evidence.  Thus, the November 1992 statement can most 
accurately be viewed as a follow-up to his earlier October 
1991 statement where he requested that his claim be 
"reconsidered", i.e., reopened.

It follows that since the subsequent grant of service 
connection for generalized anxiety disorder in 1996 is based 
on the veteran's October 1991 claim to reopen, the effective 
date should appropriately be the date that he filed this 
claim; October 15, 1991.

Consideration has been given to the veteran's contention that 
he should be given an effective date back to August 1982 
based on the Board's reference in 1995 to a final RO decision 
in July 1982.  However, it is important to keep in mind that 
under 3.400, the effective date of compensation based on the 
date a claim is reopened after final disallowance is 
predicated on that particular claim being granted.  In this 
case, although the veteran made numerous requests to reopen a 
claim of service connection for a psychiatric disability 
following the RO's July 1982 final adverse decision, it was 
not until he filed his October 1991 application to reopen 
that the claim was granted.  Consequently, it is this October 
1991 date that is the appropriate effective date of the 
service connection award for generalized anxiety disorder.  
38 C.F.R. § 3.156, 3.400(r).  As to the veteran's contention 
that he should be granted an effective date back to 1979 
since that is the date that he was first diagnosed as having 
anxiety disorder, it should be noted that the regulation 
requires that an effective date involving a reopened claim be 
the later date of either the receipt of claim or date 
entitlement rose.  Since the veteran's October 1991 claim to 
reopen is later than the date that entitlement arose (1979), 
it is the appropriate effective date.  38 C.F.R. § 3.400(r).

Consideration has also been given to the veteran's 
representative contention that the veteran reopened his claim 
in 1991 and that his claim had remained "open" until the 
final resolution in 1996, thus entitling the veteran to an 
effective date earlier than November 10, 1992.  This 
contention has not been disputed and is in fact is consistent 
with the decision in this case to grant the veteran an 
earlier effective date to October 15, 1991. 


ORDER

An earlier effective date of October 15, 1991, for the award 
of service connection and compensation benefits for 
generalized anxiety disorder is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

